                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                  No. 5:19-CV-109-D



CHRISTOPHER E. BUCKNER,                        )
                                               )
                                  Plaintiff,   )
                                               )
                   v.                          )                     ORDER
                                               )
UNITED PARCEL SERVICE, INC.,                   )
                                               )
                                  Defendant )


       On March 18, 2019, United Parcel Service, Inc. (''UPS" or "defendanf') moved for a more

definite statement [D.E. 2]. Christopher E. Buckner ("Buckner'') did not respond.

       The court GRANTS the motion [D.E. 2]. Buckner shall file an amended complaint not later

than May 20, 2019, setting forth the specific claim that he is making, who at UPS allegedly

retaliated against him, the date that retaliation occurred, how that retaliation occurred, why he

alleges that the retaliation occurred, and the statute allegedly violated.

       SO ORDERED. This _1_ day of May 2019.
